Citation Nr: 1342189	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  08-19 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral sciatica, including as secondary to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an April 2007 rating decision issued by the Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in March 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran initially contended that he developed sciatica due to his service connected disabilities of the feet.  During the course of the appeal, he was granted service connection for degenerative disk disease of the spine.  

Although the Veteran was afforded a VA examination in February 2007, the Board finds that a new examination is warranted.  Specifically, the February 2007 examination concluded there was no evidence of sciatica, radiculopathy or neuropathy.  

VA treatment records include sciatica in the Veteran's medical "problem list."  A February 2007 record indicates that the diagnosis was entered by Dr. C.P., a primary care doctor, but there is no indication of when or why it was entered.  There are no notes showing when and how the Veteran was diagnosed with sciatica, in fact there are no notes at all from Dr. C.P. during this period.  This suggests that the Veteran's VA treatment records may be incomplete and that the February 2007 examiner may not have had access to all of the relevant evidence.  

Subsequent VA treatment records show consistent diagnoses of sciatica and some mentions of impingement at the L4-L5 or L5-L6 level, but again there is no indication of how this was determined.  The Veteran's back was reexamined by VA in August 2009 which reflected the absence of reflexes in the bilateral ankles but provided no diagnosis for this symptom.

There exists a conflict between the medical opinion of the VA examiner and the opinion of the Veteran's doctors.  While the VA examination report shows why the examiner reached his conclusions, specifically, a normal neurological examination of the Veteran, there is no indication of the process which led to the Veteran's diagnosis of sciatica and nerve impingement by his primary care doctor.  Without any indication of the rationale behind the diagnosis of Dr. C.P. and the other doctors treating the Veteran, it is difficult to determine which opinion, that of Dr. C.P. or that of the examiner, should be accorded greater weight. Additionally, given that over six years have passed since the February 2007 VA examination, neurological impairments that were undetectable at that examination may now be evident.  The Veteran should be afforded a new examination that considers the Veteran's present symptoms and the opinions of the Veteran's doctors that he has sciatica and nerve impingement.  

While on remand, updated VA treatment records should also be obtained and associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to determine whether the copies of the Veteran's VA treatment records for the period from mid-2006 through 2007 which are in the claims file are complete.  Specifically, the RO should determine if there are any additional notes from Dr. C.P. during this time or any records of diagnostic studies which were performed.  Updated treatment records from February 2012 should also be obtained.  
If the records do not exist or cannot be found, the RO should make a formal finding to that effect and appropriately notify the Veteran.

2.  Then, afford the Veteran a new VA neurological examination.  The examiner should review the claims file in conjunction with the examination.  All tests and studies which are deemed necessary by the examiner should be performed. 

a)  The examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the Veteran has sciatica or any other neurological disorder.  The examiner should discuss and, if possible, reconcile the opinion of the February 2007 examiner with the opinion of the Veteran's treating physicians as to whether the Veteran has sciatica or any other nerve disorder affecting the lower extremities.  

b)  If a neurological condition is present, the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that any currently diagnosed disorder was caused or made worse by the Veteran's service.

c)  If a neurological condition is present, the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that any currently diagnosed disorder was caused or made worse by the Veteran's service-connected disabilities, to include the spine and/or bilateral foot disabilities.  

A complete rationale should be provided for all of the opinions which are expressed in the examination report.  If the examiner is unable to provide one or more of the requested opinions without resort to undue speculation, he or she should explain why this is the case.

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Thereafter, if indicated, the case should be returned to the Board for appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


